
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 9
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2007
			Ms. Landrieu submitted
			 the following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Celebrating the contributions of the
		  architectural profession during National Architecture
		  Week.
	
	
		Whereas the architectural profession has made unique
			 contributions to the history, texture, and quality of life in the United
			 States;
		Whereas the beginning of an organized architectural
			 profession in the United States was signified by the founding of the American
			 Institute of Architects 150 years ago;
		Whereas today there are approximately 281,000 individuals
			 in the United States who work in the profession of architecture;
		Whereas architects express the richness of the Nation’s
			 heritage and the vitality of its spirit through the vigilant stewardship of
			 great architectural and historic treasures;
		Whereas architects improve the quality of life for all
			 individuals in the United States by combining advances in building technology
			 with design innovation to build healthy, safe, livable, and sustainable
			 buildings and communities; and
		Whereas the week beginning April 8, 2007, has been
			 designated by the American Institute of Architects as National
			 Architecture Week to bring attention to the importance of the
			 architectural profession to the United States: Now, therefore, be it
		
	
		That—
			(1)it is the sense
			 of the Congress that the contributions of the architectural profession should
			 be recognized and celebrated during National Architecture Week;
			 and
			(2)the Congress
			 encourages the people of the United States and interested organizations to
			 observe National Architecture Week with appropriate ceremonies
			 and activities.
			
